Citation Nr: 0615497	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-38 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a cold 
injury to the hands and feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1950 to March 
1955.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

The veteran testified in support of these claims at a hearing 
held before the Board in Washington, D.C. in August 2005.  A 
transcript of that hearing is of record.

For good cause shown, the Board has granted the veteran's 
motion to advance this case on the Board's docket pursuant to 
the authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).

The Board REMANDS this case to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for PTSD 
and residuals of a cold injury to the hands and feet.  
Additional action is necessary before the Board can decide 
these claims.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA provides that VA must notify a claimant of the 
evidence necessary to substantiate his claim and assist a 
claimant in obtaining and fully developing all of the 
evidence relevant to his claim.  In this case, VA has not yet 
satisfied its duties to notify and assist; therefore, to 
proceed in adjudicating the claims on appeal would prejudice 
the veteran in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
119-20 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  In what can be considered a fourth 
element of the requisite notice, the Court further held that, 
under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the VCAA's notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id.  

In this case, the RO did not send the veteran VCAA notice 
pertaining to his claim for service connection for residuals 
of a cold injury to the hands and feet.  AMC should correct 
this procedural deficiency on remand by sending the veteran a 
VCAA notice letter pertaining to such claim, which complies 
not only with Quartuccio and Pelegrini II, but also with 
Dingess/Hartman.

In addition, the VCAA notice the RO sent to the veteran in 
December 2003, which referred to his claim for service 
connection for PTSD, is inadequate as it did not inform the 
veteran of the information and evidence needed to 
substantiate that claim and did not explain to the veteran 
how VA develops claims for service connection for PTSD.  
Therefore, on remand, VA should provide the veteran a 
standard PTSD development letter, the type which is typically 
sent in response to the filing of a claim for service 
connection for PTSD.

With regard to the same claim, VA has not endeavored to 
verify that the alleged 
in-service stressors, which the veteran claims caused his 
PTSD, actually occurred.  This is so despite the fact that 
the record includes multiple PTSD diagnoses, which are linked 
generally to the veteran's Korean service.  

Finally, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination of the veteran's hands and feet is necessary.  
Post-service medical records reflect treatment for skin 
complaints, which the veteran attributes to his service in 
Korea.  Allegedly, such service exposed him to extreme cold, 
which caused injury.  To date, VA has not obtained a medical 
opinion regarding whether the veteran currently has residuals 
of the alleged in-service cold injury.

This case is REMANDED for the following action:

1.  The veteran should be provided VCAA 
notice pertaining to his claims for 
service connection for PTSD and residuals 
of a cold injury to the hands and feet, 
which satisfies the requirements of the 
Court's holdings in Quartuccio, Pelegrini 
II and Dingess/Hartman.  

2.  The veteran should be provided a 
standard PTSD development letter.  
Therein, he should be asked to provide a 
more detailed written statement regarding 
his alleged in-service stressors, 
including his cold injury to his hands 
and feet.  Such statement should include 
the dates (day, month and year, if 
possible) and locations of the incidents, 
the unit to which the veteran and 
involved individuals were assigned at the 
time of the incidents, and a description 
of the circumstances of the incidents.  
He should be notified that any failure to 
cooperate in providing the requested 
statement might have an adverse effect on 
his claim for service connection for 
PTSD.

3.  After the foregoing action is 
completed, all reasonable avenues of 
development should be pursued in an 
attempt to verify the veteran's alleged 
stressors and cold injury, including by 
contacting all appropriate authorities 
and requesting those authorities to send 
to VA all documentation that might be 
pertinent, including unit histories, 
operation and situation reports, and 
daily journals.  

4.  If information is received confirming 
the occurrence of an alleged in-service, 
it should prepare a report to this 
effect, which details the nature of the 
specific stressor or stressors 
established by the record.  If it is 
determined  that no alleged stressor 
actually occurred, it should so state in 
its report, which should then be 
associated with the claims file.

5.  If it is found that at least one of 
the alleged stressors, including any 
participation in combat operations, 
actually occurred, arrangements should be 
made with the appropriate VA medical 
facility for the veteran to be afforded a 
psychiatric examination for the purpose 
of determining the etiology of the 
veteran's PTSD.  The claims file should 
be forwarded to the examiner for review 
of all pertinent documents therein and 
ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) Identify all evident psychiatric 
symptomatology;  

b) Diagnose all evident psychiatric 
disorders, including, if 
appropriate, PTSD;  

c) Offer an opinion regarding the 
etiology of each disorder;  

d) In so doing, specifically 
indicate whether such disorder is at 
least as likely as not related to a 
verified in-service stressor;    

e) Refrain from relying upon an 
unverified stressor in determining 
whether the veteran's 
in-service experiences were of 
sufficient severity to support a 
diagnosis of PTSD; and   

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

6.  The veteran should scheduled for a VA 
examination in support of his claim for 
service connection for residuals of a 
cold injury to the hands and feet.  The 
claims folder should be forwarded to the 
examiner for review of all pertinent 
documents therein and ask him to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) opine whether it is at least as 
likely as not that the veteran has 
residuals of a cold injury to the 
hands and feet; and 

b) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

7.  Thereafter, the RO should readjudicate 
the veteran's claims based on all of the 
evidence of record.  If either claim is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, the RO should then 
return this case to the Board for further consideration.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 


38.02-38.03 (directing the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



